Resultando de la propia prueba de la parte demandante que la forma en que se usó la vagoneta que se volcó el día del accidente que ocasionó la muerte a su hijo, era la misma en que se usaba constantemente, esto es, utilizando para bajar unas palancas de madera que buscaban y ajustaban los mismos empleados, y resultando además de la prueba de la parte demandada no contradicha en tal extremo por la de la demandante que los empleados de la demandada, entre ellos el hijo Je la deman-dante, ima vez que cargaron de madera el vagón se monta-ron en él y bajaron retrancándolo con las dichas palancas de madera rompiéndose' una y siendo imposible contenerlo con la otra por cuyo motivo saltaron a tierra recibiendo el hijo de la demandante las lesiones que le ocasionaron la muerte; vista la jurisprudencia de esta corte sobre la ma-teria, especialmente la establecida en el caso de Bezarés v. Caguas Tramway Co., 16 D.P.R. 369, invocado por la parte apelante: se revoca la sentencia apelada y se absuelve de la demanda a la demandada, sin especial condenación de costas.